Consolidated appeals: (1) In an action by plaintiff, Anna Luisa Ramirez Kruze, to recover the amount of the accumulated contributions of her husband, now deceased, to the New York City Employees’ Retirement System and a cash death benefit, and for other relief, she appeals, as limited by her brief: (a) from so much of an order of the Supreme Court, Queens County, dated November 9, 1961, as granted the cross motion of defendant Martinez, in which the defendant New York City Employees’ Retirement System joined, to dismiss the complaint for failure to state a cause of action; and (b) from the judgment entered thereon November 30, 1961, dismissing the complaint. Order, insofar as appealed from, and judgment, affirmed, without costs. No opinion. *688(2) In a purported “ proceeding ” by petitioner, Anna Luisa Ramirez Kruze, as administratrix of the estate of her deceased husband, Prank Joseph Kruze, to compel the respondent, New York City Employees’ Retirement System, to pay over to her the amount of the deceased’s accumulated contributions to the Retirement System, and a cash death benefit, and to compel the striking out of the name of respondent, Marie Dominguez Kruze (now Marie Dominguez Martinez), as deceased’s designated beneficiary of such contributions and death benefit, -the petitioner appeals, as limited by her brief: (a) from so much of an order of the Supreme Court, Queens County, dated November 22, 1961, as granted respondents’ cross motions, pursuant to rule 106 of the Rules of Civil Practice, to dismiss the petition on the ground that it fails to set forth facts sufficient to constitute a cause of action; and (b) from the judgment entered thereon in the County of Queens on December 6, 1961. Order, insofar as appealed from, affirmed, without costs. No opinion. Appeal from judgment dismissed; no such judgment is contained in the record. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur. [31 Misc 2d 756.]